Case 1:20-cv-00404-JPH-DML Document 34 Filed 12/01/20 Page 1 of 4 PageID #: 297




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 HOWARD SMALLWOOD,                                      )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 1:20-cv-00404-JPH-DML
                                                        )
 DON WILLIAMS, Lt.                                      )
 BOYD LUNSFORD, Sgt.                                    )
 CORY CONLON, Lt.                                       )
 ERICK HAMMOND,                                         )
 ROBERT DAUGHERTY,                                      )
 PAUL TALBOT, Dr.                                       )
                                                        )
                              Defendants.               )


          Entry Screening Amended Complaint and Directing Further Proceedings

        Plaintiff Howard Smallwood, an inmate at Pendleton Correctional Facility, filed this civil

 action on January 30, 2020. Dkt. 1. He alleges that his Eighth and Fourteenth Amendment rights

 were violated in October of 2017. Now before the Court is his second amended complaint filed

 October 15, 2020. Dkt. 31.

                                           I. Screening Standard

        Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

 obligation under 28 U.S.C. § 1915A(b) to screen his second amended complaint. Pursuant to

 § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails to state a

 claim for relief, or seeks monetary relief against a defendant who is immune from such relief. In

 determining whether the complaint states a claim, the Court applies the same standard as when

 addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats,

 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,



                                                    1
Case 1:20-cv-00404-JPH-DML Document 34 Filed 12/01/20 Page 2 of 4 PageID #: 298




        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

 are construed liberally and held to a less stringent standard than formal pleadings drafted by

 lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                II. The Second Amended Complaint

        Mr. Smallwood alleges that on October 22, 2017, he was found unresponsive in J cell

 house. He was incorrectly assumed to have ingested drugs. He names five individual correctional

 officers and Dr. Talbot as defendants. Mr. Smallwood alleges that the defendants denied him the

 right to refuse medical care when he was physically forced to submit to a blood draw on October

 22, 2017, at a hospital. The force used to gain Mr. Smallwood’s compliance was allegedly

 excessive. Later that same day, after he was returned to the prison, Mr. Smallwood alleges that the

 defendant correctional officers sexually assaulted him. Dkt. 15 at p. 3. On October 23, 2017, Dr.

 Talbot allegedly failed to treat the pain caused by the defendant correctional officers the prior day.

        Wexford of Indiana, LLC, ("Wexford") allegedly has a policy or practice of failing to

 provide proper treatment for inmates' serious medical needs. Specifically, Wexford allegedly

 denies certain medications, surgical and medical procedures that are "monetarily high end in

 unspoken and unwritten rules." Dkt. 31 at p. 3. In addition, Wexford allegedly has a policy or

 practice of failing to retain and train qualified medical staff to provide patient care. Id.

                                        III. Discussion of Claims

        Applying the screening standard to the factual allegations in the complaint, the following

 claims shall proceed in this action:



                                                   2
Case 1:20-cv-00404-JPH-DML Document 34 Filed 12/01/20 Page 3 of 4 PageID #: 299




     •   Due process claims against each defendant for denying the plaintiff the right to refuse
         medical treatment.

     •   Eighth Amendment claims against Lt. Williams, Sgt. Lunsford, Lt. Conlon, Officer
         Hammond, and Officer Daugherty based on allegations of use of excessive force
         before and during the blood draw, and allegations of sexual assault.


     •   Eighth Amendment medical claims against Dr. Talbot and Wexford for alleged
         failure to adequately treat the plaintiff’s injuries. Wexford's violation is based on
         the theory that Wexford has a policy or practice of providing constitutionally
         inadequate medical care.

         This summary of remaining claims includes all of the viable claims identified by the Court.

 All other claims have been dismissed. If the plaintiff believes that additional claims were alleged in

 the Complaint, but not identified by the Court, he shall have through December 30, 2020, in

 which to identify those claims.

                                       IV. Service of Process

         The clerk is directed to update the docket to reflect that Wexford of Indiana, LLC, is now

 a defendant in this action.

         The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to Wexford in the

 manner specified by Rule 4(d). Process shall consist of the second amended complaint filed on

 October 15, 2020, dkt [31], applicable forms (Notice of Lawsuit and Request for Waiver of Service

 of Summons and Waiver of Service of Summons), and this Entry.

         The clerk is directed to serve Wexford of Indiana, LLC, electronically.

 SO ORDERED.

 Date: 12/1/2020




                                                   3
Case 1:20-cv-00404-JPH-DML Document 34 Filed 12/01/20 Page 4 of 4 PageID #: 300




 Distribution:

 HOWARD SMALLWOOD
 900079
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Electronic service to Wexford of Indiana, LLC

 All Electronically Registered Counsel




                                                 4
